DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 , 8-12, 16, 17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Estevez,  et al. (US 20090085737 A1, hereinafter, Estevez), and in further view of  Peter, et al. (GB 2233803 A, hereinafter, Peter)

Regarding to claim 1, Estevez teaches a method, comprising: providing power to a device including a housing; ([0008] FIG. 1 illustrates a general diagram of a handset (device) according to an embodiment coupled to a battery-centric (power) anti-tamper circuit,  [0019] In the example of FIG. 1, the housing of handset 10 is provided in any of various form factors)

measuring a measured impedance at a second time following the first time between the first location of the housing and the second location of the housing; ([0040] In-battery anti-tamper hardware checks (i.e. measuring second time impedance), for example, the impedance of handset 10 to check for any departure indicative of physical tampering from earlier first-time measured impedance or current-draw values pre-stored in battery unit 16, and interrogates cell phone authentication software.)
comparing the measured impedance to the initial impedance; ([0040] In-battery anti-tamper hardware checks, for example, the impedance of handset 10 to check  for any departure (i.e. comparing first and second impedance measurements) indicative of physical tampering from earlier first-time measured impedance or current-draw values pre-stored in battery unit 16, and interrogates cell phone authentication software.)
and initiating a breach action if the measured impedance is not substantially equal to the initial impedance; ([0040]  If a tampering violation is detected (not substantially equal), the battery hardware tells the cell phone not to respond to an alarm clock timeout nor to an incoming call requesting activation of the cell phone ringer, and the controller 16.sub.CTR cuts off power from the power source 16.sub.PS itself to handset 10 (i.e. initiating a breach action taken).)
wherein a power interruption to the device occurs between the first time and the second time; and ([0031] discloses  impedance measurements between power up and power 
Estevez doesn’t explicitly teach wherein measuring the measured impedance includes using a swept voltage or a swept current source.  
Peter from analogues endeavor teaches  wherein measuring the measured impedance includes using a swept voltage or a swept current source.  ([Col 6, lines 27 - 35] discloses swept current to measure impedance for detecting tampering of electrical device.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Peter to the teachings of Estevez to improve detection of tampering because if an attempt is made to insert an additional source across the loop, it will be very difficult to arrange for this source to exactly mimic the particular type of sweeping current provided by the oscillator, as taught by Peter [Page 6, lines 34-35; page 7, lines 1-3]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.  

Regarding to claim 2, The method of claim 1, the combination of Estevez and Peter teach claim 1.
Estevez doesn’t explicitly teach wherein using the swept voltage or the swept current source includes using a swept AC voltage or a swept AC current source.  
Peter teaches wherein using the swept voltage or the swept current source includes using a swept AC voltage or a swept AC current source.  ([Col 6, lines 27 - 35] … it may be possible in some circumstances for this change in resistance indicative of a tamper condition to be avoided. To deal with this, the current supplied by the sources 14, 15 is swept between a 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Peter to the teachings of Estevez to improve detection of tampering because if an attempt is made to insert an additional source across the loop, it will be very difficult to arrange for this source to exactly mimic the particular type of sweeping current provided by the oscillator, as taught by Peter [Page 6, lines 34-35; page 7, lines 1-3]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.  

Regarding to claim 6, The method of claim 1, the combination of Estevez and Peter teach claim 1.
So far as the claim can be understood, Estevez teaches wherein measuring the measured impedance includes sensing a property of an adhesive tape disposed on the housing.  ([0040]) see impedance measurement.)

Regarding to claim 8, The method of claim 1, the combination of Estevez and Peter teach claim 1.
Estevez teaches wherein determining the initial impedance includes using at least one predetermined impedance value based on a configuration of the device.  ([0040] In-battery anti-tamper hardware checks, for example, the impedance of handset 10 to check 

Regarding to claim 9, The method of claim 1,  the combination of Estevez and Peter teach claim 1.
Estevez teaches wherein determining the initial impedance includes sensing the initial impedance at a first power-up of the device following manufacture.  ([0041] Battery-current measurement in power on self test (i.e. POST) in some embodiments occurs in milliseconds before nefarious ignition can occur.  (POST is testing of current system state against values stored during manufacturing.  Hence any subsequent impedance testing will be compared to values set at manufacturing.) ; [0044] Anti-tamper and countermeasure functionality for the handset and battery pack are provided by any one, some or all of: 1) loading encrypted/authenticated software into flash memory of the handset at manufacture of the handset. ( i.e. initial impedance measurements and other values are measured during the manufacturing process) 

Regarding to claim 10, The method of claim 1,  the combination of Estevez and Peter teach claim 1
Estevez teaches wherein the breach action is selected from the group consisting of issuing an alert to at least one user, securing data stored by the device, and destroying data 

Regarding to claim 11, The method of claim 1, the combination of Estevez and Peter teach claim 1
Estevez doesn’t explicitly teach wherein using the swept voltage or the swept current source includes using the swept voltage or the swept current source at a range of frequencies to create an impedance profile of the housing. 
Peter teaches wherein using the swept voltage or the swept current source includes using the swept voltage or the swept current source at a range of frequencies to create an impedance profile of the housing.  ([Page 2, lines 11-15]…sensing system of the kind described is characterised by repeatedly modulating the current supplied to the loop in a controlled manner, the modulation comprising an amplitude variation and a superimposed frequency and/or phase variation, at least one of the variations being non-regular and determining an alarm condition if the modulation of the voltage monitored by the control means differs from the original modulation.) 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Peter to 

Regarding to claim 12, Estevez teaches An apparatus, comprising: a device configured to be powered, the device including a housing; a controller (See Fig. 1; [0018] improved handset 10) and power source); an impedance sensor controlled by the controller, ([See Fig. 1, labels 16P and 16N) sensor; (0019] Battery unit 16 includes a controller 16.sub.CTR which is bi-directionally connected to circuitry within handset 10) 
the impedance sensor configured to measure a measured impedance between a first location of the housing and a second location of the housing; and ( See Fig 1.  16P and 16N (first and second location), [0040] discloses  impedance measurement of the device housing.) 
wherein the controller is configured to compare the measured impedance with a predetermined impedance between the first location and the second location; ([0040] In-battery anti-tamper hardware checks, for example, the impedance of handset 10 to check  for any departure (i.e. comparing first and second impedance measurements) indicative of physical tampering from earlier first-time measured impedance or current-draw values pre-stored in battery unit 16, and interrogates cell phone authentication software.) 
wherein the controller is configured to initiate a breach action if the measured impedance is not substantially equal to the predetermined impedance; and ([0040]  If a tampering violation 
Estevez doesn’t explicitly teach a swept current source;  wherein the controller is configured to control the impedance sensor to measure the measured impedance at a plurality of frequencies using the swept current source.  
Peter from analogues endeavor teaches a swept current source;  ([Col 6, lines 27 - 35] discloses swept current to measure impedance for detecting tampering of electrical device.)
Peter further teaches wherein the controller is configured to control the impedance sensor to measure the measured impedance at a plurality of frequencies using the swept current source.  ([Page 2, lines 11-15]…sensing system of the kind described is characterised by repeatedly modulating the current supplied to the loop in a controlled manner, the modulation comprising an amplitude variation and a superimposed frequency and/or phase variation, at least one of the variations being non-regular and determining an alarm condition if the modulation of the voltage monitored by the control means differs from the original modulation.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Peter to the teachings of Estevez to improve detection of tampering because if an attempt is made to insert an additional source across the loop, it will be very difficult to arrange for this source to exactly mimic the particular type of sweeping current provided by the oscillator, as taught by 

Regarding to claim 16, The apparatus of claim 12, the combination of Estevez and Peter teach claim 12.  
Estevez teaches wherein the device is a mobile device and the housing is a mobile device case. ([0018] FIG. 1 illustrates a block diagram of a wireless telephone handset (mobile device and housing)).

Regarding to claim 17, Estevez teaches a method, comprising: providing power to a device including a housing; ([0008] FIG. 1 illustrates a general diagram of a handset (device) according to an embodiment coupled to a battery-centric (power) anti-tamper circuit,  [0019] In the example of FIG. 1, the housing of handset 10 is provided in any of various form factors)
determining an initial impedance at a first time between a first location of the housing and a second location of the housing; ( See Fig 1.  16P and 16N (first and second location), [0040] discloses  impedance measurement of the device housing.)
measuring a measured impedance at a second time following the first time between the first location of the housing and the second location of the housing; ([0040] In-battery anti-tamper hardware checks (i.e. measuring second time impedance), for example, the impedance of handset 10 to check for any departure indicative of physical tampering from earlier first-time measured impedance or current-draw values pre-stored in battery unit 16, 
comparing the measured impedance to the initial impedance; and ([0040] In-battery anti-tamper hardware checks, for example, the impedance of handset 10 to check  for any departure (i.e. comparing first and second impedance measurements) indicative of physical tampering from earlier first-time measured impedance or current-draw values pre-stored in battery unit 16, and interrogates cell phone authentication software.)
initiating a breach action if the measured impedance is not substantially equal to the initial impedance; ([0040]  If a tampering violation is detected (not substantially equal), the battery hardware tells the cell phone not to respond to an alarm clock timeout nor to an incoming call requesting activation of the cell phone ringer, and the controller 16.sub.CTR cuts off power from the power source 16.sub.PS itself to handset 10 (i.e. initiating a breach action taken).)
wherein a power interruption to the device occurs between the first time and the second time; ([0031] discloses  impedance measurements between power up and power up cycles to detect tampering.)
Estevez doesn’t explicitly teach wherein measuring the measured impedance includes using a swept AC voltage or a swept AC current source; wherein measuring the measured impedance includes using a swept AC voltage or a swept AC current source; 
Peter teaches wherein measuring the measured impedance includes using a swept AC voltage or a swept AC current source; and ([0031] discloses  impedance measurements between power up and power up cycles to detect tampering.)
Peter further teaches wherein using the swept AC voltage or the swept AC current 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Peter to the teachings of Estevez to improve detection of tampering because if an attempt is made to insert an additional source across the loop, it will be very difficult to arrange for this source to exactly mimic the particular type of sweeping current provided by the oscillator, as taught by Peter [Page 6, lines 34-35; page 7, lines 1-3]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.  

Regarding to claim 20, it is rejected on same rational as claim 10.

Claims 3, 5 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Estevez,  et al. (US 20090085737 A1, hereinafter, Estevez), and in further view of  Peter, et al. (GB 2233803 A, hereinafter, Peter), and in further view of   Michele et al. (WO 2019022776 A1, hereinafter, Michele).

Regarding to claim 3, The method of claim 1, the combination of Estevez and Peter teach claim 1. 
Estevez and Peter don’t explicitly teach wherein measuring the measured impedance includes sensing a property of a coating disposed on the housing.  
Michele from analogues endeavor teaches wherein measuring the measured impedance includes sensing a property of a coating disposed on the housing.  ([Abstract] discloses  depositing a layer of build material; doping one or more than one region of the layer of build material using a dopant to influence a respective electrical attribute.  [0030] Varying the doping in one or more than one region can, in turn, vary at least one, or both, of the predetermined electrical attribute or the predetermined measurable electrical characteristic in said one or more than one region.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Michele into the teachings of Estevez and Peter to produce Tamper evident or anti-tamper protection to guard against various attacks such as, for example, probing attacks, as taught by Michele {0001]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 5, The method of claim 3, the combination of Estevez, Peter and Michele teach claim 3.
Estevez and Peter don’t explicitly teach wherein the coating is an electromagnetic interference paint coating impregnated with a material selected from the group consisting of a carbon material and a copper material.  
Michele further teaches wherein the coating is an electromagnetic interference paint coating impregnated with a material selected from the group consisting of a carbon material and a copper material.  ([0033] In any, or all, example implementations described in this application, examples of dopants can comprise at least one of carbon.  [0091] semi-conductor particles ( i.e. copper)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Michele into the teachings of Estevez and Peter to produce Tamper evident or anti-tamper protection to guard against various attacks such as, for example, probing attacks, as taught by Michele {0001]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 18, it is rejected on same rational as claim 3.

Claim 4 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Estevez,  et al. (US 20090085737 A1, hereinafter, Estevez), and in further view of  Peter, et al. (GB 2233803 A, hereinafter, Peter), and in further view of Michele et al. (WO 2019022776 A1, hereinafter, Michele), and in further view of Kvols (US 20180301917 A1, hereinafter, Kvols)

Regarding to claim 4, The method of claim 3,  the combination of Estevez and Peter teach claim 1. 
Estevez, Peter and Michele don’t explicitly teach wherein the coating is selected from the group consisting of an electromagnetic interference coating and a radio frequency interference coating.  
Kvols teaches teach wherein the coating is selected from the group consisting of an electromagnetic interference coating and a radio frequency interference coating.  ([0046] The security enclosure is constructed of a known EMI/RFI shielding material …  the security enclosure may be affected by use of shielding paints coating)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Kvols into the teachings of Estevez, Peter and Michele to provide EMI/RFI shielding cases to provide the dual requirements of: demand for wireless charging, and demand for security and privacy, as taught by Kvols [0007].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 19, it is rejected on same rational as claim 4.  

Claims 7 and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Estevez,  et al. (US 20090085737 A1, hereinafter, Estevez), and in further view of  Peter, et al. GB 2233803 A, hereinafter, Peter), and in further view of Kuphaldt (Lesson in electronics circuit Volume 1, Fifth Edition, Hereinafter, Kuphaldt)

Regarding to claim 7, The method of claim 1, the combination of Estevez and Peter teach claim 1.
Estevez and Peter don’t explicitly teach wherein measuring the measured impedance includes using a four-wire sensor.
Kuphaldt from analogues endeavor teaches wherein measuring the measured impedance includes using a four-wire sensor.  ([Pages 282-286, Sec 8.9]  teaches four-wire sensor.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Estevez and Peter to the teachings of Kuphaldt to improve the method of measurement which avoids errors caused by wire resistance also called the Kelvin, or 4-wire method. Special connecting clips called Kelvin clips are made to facilitate this kind of connection across a subject resistance, as taught by Kuphaldt [Page, 284, 3rd ¶].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 13, The apparatus of claim 12, the combination of Estevez and Peter teach claim 12.  
Estevez and Peter don’t explicitly teach wherein the impedance sensor is a kelvin 
Kuphaldt teaches wherein the impedance sensor is a kelvin sensor. ([Kuphaldt - [Pages 282-286, Sec 8.9]  teaches four-wire sensor.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Estevez and Peter to the teachings of Kuphaldt to improve the method of measurement which avoids errors caused by wire resistance also called the Kelvin, or 4-wire method. Special connecting clips called Kelvin clips are made to facilitate this kind of connection across a subject resistance, as taught by Kuphaldt [Page, 284, 3rd ¶].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 14, The apparatus of claim 12, the combination of Estevez and Peter teach claim 12.  
Estevez and Peter don’t explicitly teach wherein the impedance sensor includes a friction connector configured to maintain the impedance sensor in place on the housing. 
Kuphaldt teaches wherein the impedance sensor includes a friction connector configured to maintain the impedance sensor in place on the housing.  ([Pages 282-286, Sec 8.9]  teaches four-wire sensor.// Examiner remark Clip connector is a friction connector.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Estevez and Peter to the teachings of Kuphaldt to improve the method of measurement which avoids errors caused by wire resistance is called the Kelvin, or 4-wire method. Special connecting clips Kuphaldt [Page, 284, 3rd ¶].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim  15, The apparatus of claim 12, the combination of Estevez and Peter teach claim 12.  
Estevez and Peter don’t explicitly teach wherein the friction connector includes a leaf spring or a plurality of pogo pins.  
Kuphaldt teaches wherein the friction connector includes a leaf spring or a plurality of pogo pins.  ([Page 284, Sec 8.9]  teaches four-wire with clip (i.e. leaf Spring clip).)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Estevez and Peter to the teachings of Kuphaldt to improve the method of measurement which avoids errors caused by wire resistance is called the Kelvin, or 4-wire method. Special connecting clips called Kelvin clips are made to facilitate this kind of connection across a subject resistance, as taught by Kuphaldt [Page, 284, 3rd ¶].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140267104-A1 - OPTIMIZED ADAPTIVE THRESHOLDING FOR TOUCH SENSING. Discloses measurement of impedance related to touch sensing using four-wire circuits.
US-20110031985-A1 - MECHANISMS FOR DETECTING TAMPERING OF AN ELECTRONIC DEVICE.  Discloses  a sensing circuit is coupled to the traces, to detect a change in impedance of the path and signal a tamper event alert. Other embodiments are also described and claimed.
US-20140194011-A1 - DUAL CONTACT POGO PIN ASSEMBLY.  Discloses four-wire kelvin type connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild, can be reached at telephone number (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SOLOMON AREGA/Examiner, Art Unit 4164      
                                                                                                                                                                                                                                                                                                                                            /SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431